229 S.W.3d 643 (2007)
STATE of Missouri, Respondent
v.
Daryl L. VAUGHN, Appellant.
No. WD 66451.
Missouri Court of Appeals, Western District.
July 31, 2007.
Rebecca L. Kurz, Kansas City, MO, for Appellant.
Shaun J. MacKelprang, Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Defendant appeals his conviction for first-degree murder, pursuant to Section 565.020,[1] and armed criminal action, pursuant to Section 571.015, RSMo (2000), for the shooting death of his wife. He does not dispute that he killed his wife but argues that he lacked criminal responsibility by reason of mental disease or defect. Defendant requests plain error review of his claims that the trial court erred in admitting testimony about certain statements he made to the police as to defendant's invocation of his right to remain silent. This court determined that defendant waived the right to remain silent prior to speaking with the police and the defendant's statement that he should "probably talk to somebody" was insufficient to re-invoke defendant's right to remain silent. Judgment affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000).